Title: Circular Letter to the Governors, 20 July 1803
From: Madison, James
To: Governors


Sir,
Department of State July 20th 1803
As the new elections have produced changes in the members from some of the States in the next Congress, and as in others elections are yet to be made, I have supposed that notifications that Congress is convened on the 17th of October next at an Extraordinary Session, will more certainly be received thro’ the Executives of the respective States than in any other manner. Permit me therefore to request your Excellency to cause the inclosed to be directed to the Senators and Representatives of the State of Connecticut—and forwarded to them thro’ the post office. I have the honor to be, Sir, Very respectfully your most Obt Sert.
James Madison
 

   
   RC (CtHi). Addressed to Jonathan Trumbull, governor of Connecticut; in a clerk’s hand, signed by JM. Other surviving copies of this circular are addressed to James Turner, governor of North Carolina (NcD: Madison Papers), and Archibald Roane, governor of Tennessee (T).



   
   Enclosure not found, but it was no doubt JM’s Circular Letter to Members of Congress, 18 July 1803.



   
   The copyist left a blank here, which was later filled with the name of the state.


